Citation Nr: 1144533	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued a 30 percent evaluation in effect for PTSD.  By rating decision dated in May 2005, the RO increased the evaluation in effect for PTSD to 50 percent, effective April 6, 2004.

The Board remanded the claim in November 2010 for additional development.  The case has been returned to the Board for further appellate review.

As noted by the Board in November 2010, the issues of entitlement to a total disability rating based on individual unemployability due to multiple service connected conditions and an increased rating for gunshot wound residuals have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2004 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  A November 2008 letter, also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "Veteran specific").  The November 2008 letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment reports and VA examination reports.  The Board also notes that the action requested by the prior Board remand has been taken.  Specifically, additional VA treatment records were obtained and a VA psychiatric examination was conducted.  That examiner reviewed the claims file, examined the Veteran, and provided the requested opinion.  Accordingly, the remand directives have been complied with, and adjudication of this claim may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's claim for an increased rating for PTSD was received in April 2004.  During the course of the appeal, a May 2005 rating decision increased the evaluation for PTSD to 50 percent with an effective date of April 6, 2004 (the date of receipt of the claim for an increased evaluation).  The Veteran appealed for a higher rating. 

Diagnostic Code 9411 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

While the Rating Schedule indicates that the rating agency must be familiar with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

An April 2004 VA outpatient treatment record reflected the Veteran's complaints of nightmares and flashbacks since Vietnam.  He reported that last spring he developed problems with his supervisor at work.  He stated that he became very angry, stopped sleeping and that he was not able to relax.  He started attending group therapy on the advice of a co-worker.  He reported that the treatment has helped and that his flashbacks and nightmares have decreased.  Also, the supervisor retired and he has been doing much better.  He indicated that he was currently in a relationship and that it has been working out well.  On examination, he was described as pleasant and cooperative with normal dress and behavior.  His movements, speech rate/volume/spontaneity, language, thought rate/content/flow and associations were normal.  There were no delusions or hallucinations and no violent or suicidal thoughts.  His social judgment and insight were good.  His affect was appropriate to content and mood.  He stated that he felt good.  His was oriented to person, place and date.  His attention was good.  The impression was PTSD and a GAF score of 50 was assigned.

On fee-basis examination in May 2004, the Veteran reported that he has been married twice.  His first wife had died and he was divorcing his second wife.  He has two sons and a daughter.  For the past 10 years he has been in a relationship which was he described as good.  With regard to employment, he stated that he has been with Postal Service for about 34 years.  He indicated that he received a position of supervisor some years ago and that he was very successful at it.  

The examiner noted that mental status examination indicated a person who is of superior intelligence and did well in all areas of questioning.  The diagnosis was PTSD with nightmares, flashbacks, some intrusive thoughts of military experiences and anxiety but no overt evidence of depression.  A GAF score of 62 was assigned for his personal life and a score of 85 was assigned for his job.

The examiner stated that the Veteran has managed to endure personal losses that he still grieves and can still cry about it.  He stopped drinking when he entered the VA system for therapy for PTSD in 2003 and he was functioning at a relatively high level in all areas of life.  The examiner further stated that the Veteran was on good terms with his companion for the last 10 years and he had a friendly respect for his second wife.  He still grieved over the loss of his first wife.   

In a February 2005 report from a VA social worker, it was noted that the Veteran was able to maintain his employment due to the fact that he worked the night shift in order to avoid interactions with co-workers and supervisors.  It was indicated that the Veteran often had difficulty with his co-workers when he is forced to interact with them.  It was also stated that the Veteran was unable to maintain interpersonal relationships whether it is professional or personal.  It was further indicated that the Veteran continued to attend weekly group therapy for his PTSD and that he continued to see a VA psychiatrist.  

VA mental health treatment records dated from July 2004 to March 2005 document the Veteran's ongoing treatment for his PTSD.  The Veteran reported ongoing problems with his supervisor at work.  He also reported flashbacks, nightmares and problems sleeping.  Mental status examinations revealed that he was hypervigilant.  He was well groomed and neatly dressed.  He was cooperative and had good eye contact.  His affect was appropriate to mood.  He was anxious and upset.  His thought processes were coherent.  He denied any suicidal or homicidal ideation.  GAF scores ranging from 43 to 45 were assigned.

In a May 2006 letter from a VA physician it was noted that the Veteran had been treated at the VA Medical Center for three years.  It was reported that his PTSD symptoms included nightmares, flashbacks, intrusive thoughts about the Vietnam War and his injuries, isolation, outbursts of anger, and startle response to loud noises or situations reminiscent of the war.  It was indicated that the Veteran was treated with group and at times individual therapy and psychotropic medication.

In a June 2006 letter, the Veteran's employer noted that the Veteran was having difficulties at work maintaining composure and that his behavior has been discussed with him.     
 
In June 2006 correspondence, the Veteran indicated that it was difficult for him to maintain employment and that he had plans to leave in October 2006.  He indicated that he experienced stress and that he was involved in several incidents in which he blew up at people.

A VA mental health treatment record dated in June 2007 shows that the Veteran was euthymic and his affect was appropriate to mood with full range.  There was no evidence of acute delusion or paranoid or auditory/visual hallucinations.  He denied suicidal or homicidal ideation.  A GAF score of 49 was assigned.

In his July 2007 VA Form 9, the Veteran reported that he had retired from the Postal Service on October 3, 2006, earlier than he had planned.

In a December 2007 VA outpatient treatment record, it was noted that the Veteran denied having any suicidal or homicidal ideations.  His mood was euthymic and his affect was appropriate and of normal intensity.

In a March 2008 VA outpatient treatment record, it was noted that the Veteran was seen for treatment of his PTSD once to twice a year, or as needed.  

On VA examination in December 2010, the Veteran indicated that he was engaged to his long-term girlfriend.  He identified himself as a father to three children and a grandfather to four.  He retired from the Postal Service in October 2006.  He was not currently taking any psychotropic medications.  He last received counseling in 2007.  With regard to his PTSD, he reported that he has mild symptoms once per week and more moderate symptoms one time per month.  He described his psychiatric or PTSD symptoms as chronic and continuous but fluctuating.  There have been no sustained or significant remissions.  However, he reported that since he retired from the post office, "things have gotten a little bit better." He indicated that he was at a point where he was able to enjoy his life.  He managed a small farm, gardens and he had a pretty good social life.  He reported that he does enjoy friends in the neighborhood and that he was an active member in a senior outdoor sporting club.   He also enjoyed traveling to Florida, reading, snow shoeing, cross country skiing, hiking and kayaking.  There was no history of suicide attempts.  The examiner noted that overall, his psychosocial function status and quality of life were essentially unchanged and perhaps slightly improved when compared to the last rating examination.  His functional status was above average, but there are times when he can function in a more average range.  It was noted that his quality of life was very good but there are times when it is occasionally only good.

On examination, the Veteran was noted to be calm and cooperative.  He was well-groomed.  There was no impairment of thought process or communication.  There were no delusions or hallucinations.  His eye contact was good.  There were no current suicidal or homicidal thoughts, ideas, plans or intentions.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time.  There was no memory loss or impairment.  There was no obsessive or ritualistic behavior.  Rate and flow of speech was coherent and logical.  There were no panic attacks.  He endorsed a significant amount of irritability/anger and a more moderate amount of sadness and a mild amount of anxiety.  The Veteran reported chronic continuous insomnia with marked difficulties falling asleep.  

The diagnosis was PTSD, chronic, predominance of mild symptomatology and hyperarousal symptomatology.  A GAF score of 70 to 80, with a predominance of 75 was assigned.  The examiner noted that there have been no substantial or significant changes, either deteriorations or improvements, since the time of the last rating examination.  The Veteran remained employed with reduced hours until his retirement in October 2006.  It was noted that he continued with a wide degree and quality of social and interpersonal relationships and recreational leisure pursuits.  There were no other disorders other than PTSD which were independently responsible for impairment in psychosocial adjustment and quality of life.  The examiner concluded that overall, the Veteran exhibited an occasional decrease in work or social efficiency and that there are intermittent periods of inability to perform certain occupational and social tasks due to PTSD symptomatology.  But currently, and since retirement since 2006, there is generally satisfactory functioning with regard to routine behavior, self-care and superficial social relationships.  

VA outpatient treatment records dated from December 2008 to May 2011 show that the Veteran used the drop in clinic for PTSD one to two times a year or on an as needed basis.  The records also indicate that in April 2011, the Veteran began psychiatric treatment for a recent diagnosis of Parkinson's disease.   

The Board finds that the preponderance of the competent and credible evidence of record does not demonstrate, or more nearly approximate, occupational and social impairment with deficiencies in most areas, the criteria for the next higher, 70 percent, rating.  While the Veteran contends that his PTSD symptoms are increasing in severity or are more severely disabling than what is reflected in the assigned 50 percent rating, a review of the VA examinations and VA treatment records in fact, shows that his symptoms have been generally remained consistent throughout the appeal period and do not warrant a higher evaluation.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.

To review, the evidence shows that the Veteran has complained of ongoing problems with flashbacks and nightmares with chronic sleep problems.  Also, during the last few years of his employment with the Postal Service, the Veteran reported increasing levels of stress and problems with his supervisor, however, since his retirement in October 2006, he has indicated that his stress level has improved.  He has also maintained good relations with his family and he has continued to pursue several leisure activities.  Notably, on examination in December 2010, the examiner stated that the Veteran presented with a predominance of mild symptomatology and that overall, he exhibited an occasional decrease in work or social efficiency.  The examiner also determined that there had not been any substantial or significant changes since the Veteran's last examination in 2004.   

The Board emphasizes that the record does not reflect current suicidal ideation; obsessional rituals, including any that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships. 

The Board further notes that GAF scores ranging from 43 to 85 have been assigned by VA practitioners and examiners with a current predominant score of 75.  These scores reflect serious to slight symptomatology and are adequately addressed by the 50 percent rating already assigned under Diagnostic Code 9411. 

While the Veteran reports that he retired earlier than planned due to stress and was reprimanded at work, the medical evidence does not reflect that any practitioner found the Veteran unemployable due solely to psychiatric symptomatology.  Indeed, the most recent VA examiner noted that the Veteran had only an occasional decrease in work efficiency and had only intermittent periods of inability to perform certain occupational tasks (findings consistent with only a 30 percent rating), but that he did remain employed as a supervisor until his voluntary retirement.  Thus, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is necessary.  

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


For all the foregoing reasons, the Board finds that the most probative and credible evidence does support the assignment of a rating in excess of 50 percent for PTSD at any point during the course of the claim.  See Hart, supra.  Therefore, entitlement to an increased rating for PTSD is not warranted, and the claim must be denied.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


